Citation Nr: 1818291	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  10-45 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide agent exposure.

2.  Entitlement to an increased disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for a heart disability, to include a heart murmur, hypertension (claimed as elevated blood pressure readings), or ischemic heart disease, to include as due to herbicide agent exposure.


REPRESENTATION

Appellant represented by:	Carl K. Price, Claims Agent



WITNESS AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

S. Owen, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1969, with service in the Republic of Vietnam from December 1967 to December 1968.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio, which, in pertinent part, denied service connection for elevated blood pressure readings and borderline diabetes mellitus, and continued a 30 percent rating for PTSD.  The Veteran filed a timely notice of disagreement (NOD) in January 2010.

In July 2011, the Veteran testified at a videoconference hearing before the undersigned Veteran's Law Judge.  A transcript of the hearing is associated with the claims file.  

In September 2013, the Board remanded the case for further development of the record, including obtaining outstanding records and VA examinations and medical opinions.  There has been substantial compliance with the requested development.  Stegall v. West, 11 Vet. App. 268 (1998); see Dyment v. West, 13 Vet. App. 141 (1999).

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of diabetes mellitus, type II.

2.  The Veteran's service-connected PTSD has been manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily.


CONCLUSIONS OF LAW

1.  The criteria for service connection for diabetes mellitus, type II, have not been met.  38 U.S.C. §§ 1101, 1110, 1131, 1137, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).

2.  The criteria for a rating in excess of 30 percent for PTSD have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. §§ 5100, 5103, 5013A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C. § 5103(a); 38 C.F.R. § 3.159(b).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of the claim at issue by notice letter dated in September 2009.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

The VCAA also provides that VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  38 U.S.C. § 5103A; 38 C.F.R § 3.159(c).  Here, the Veteran's service records, VA records, and private treatment records identified by the Veteran have been obtained and associated with the claims file.  The Veteran was afforded VA examinations in November 2009 and October 2016.  The examinations are of record.  To that end, when VA undertakes to either provide an examination or to obtain an opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examination reports reflect that relevant records were reviewed and the examiner personally interviewed and examined the Veteran, including eliciting a history from him, and offered opinions.  

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.

Service Connection Laws and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The U.S. Court of Appeals for Veterans Claims (Court) has held that "Congress specifically limits entitlement to service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

In this case, diabetes mellitus is a chronic disease listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. § 3.303(b) do apply.  Fountain v. McDonald, 27 Vet. App. 258, 274-75; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of a "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With a chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b). 

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, such as diabetes mellitus, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id. 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  It may also include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may also include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1). 

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of a disability or symptoms of disability subject to lay observation.  38 U.S.C. § 1154(a) (2012); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the veteran.  See 38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017). 

Analysis

Diabetes mellitus, type II

The Veteran contends that service connection is warranted for diabetes mellitus, type II.  Specifically, he alleges that he has had borderline fasting glucose readings. 

On the Veteran's July 1967 entrance examination, his endocrine system was found normal on objective examination and his urine was negative for sugar.  On his July 1969 separation examination, the Veteran denied frequent or painful urination, sugar in his urine, or recent loss or gain of weight.  On objective examination, his endocrine system was found normal and his urine was negative for sugar.  The Veteran's service treatment records are otherwise silent for complaints of or treatment for diabetes mellitus, type II. 

Post-service treatment records reflect hemoglobin A1C results of 6.1, 6.1, 5.7, 6.0, 5.9 percent.  See April 2007, May 2009, November 2011, November 2015, September 2017 VA treatment records.

Treatment records reflect a glucose result of 64 in October 1997 and a negative glucose test in December 2000.  See private treatment records from Dr. S.P.

Treatment records also reflect fasting glucose results of 98, 98, 105, 99, 106, and 106.  See April 2007, November 2007, July 2008, November 2008, May 2009, and November 2011 VA treatment records.  The Veteran also received glucose testing in September 2010 and November 2015, with results of 112 and 99, respectively.  Although it does not appear these laboratory results have been made a part of the record, these results were summarized by the October 2016 VA examiner, as discussed below.  Furthermore, although the laboratory results have not been associated with the claims file, in September 2010, the Veteran's physician made note of the Veteran's cholesterol results, but otherwise described the laboratory results as "good."  In November 2015, the Veteran's physician indicated that the laboratory results were reviewed with the Veteran, who was assessed with hyperlipidemia and low vitamin D.  The physician did not otherwise indicate that the Veteran's glucose results were abnormal.   

The Veteran was afforded a VA examination in October 2016.  The examiner noted that the Veteran did not have a current diagnosis of diabetes mellitus, type I or II, and that the Veteran did not have any complications due to diabetes.  The examiner indicated that the Veteran's most recent laboratory test in November 2015 reflected an A1C of 6.0 and a fasting plasma glucose of 99.  After examining the Veteran and reviewing the Veteran's claim file, the examiner found that the highest glucose value taken from April 2007 to November 2015 was 112 in September 2010.  Furthermore, hemoglobin A1C values were all below 6.5.  The examiner found that these values did not meet the criteria for a diagnosis of diabetes and concluded that the Veteran did not have a diagnosis of diabetes mellitus.  

The Board finds the October 2016 VA examiner's opinion persuasive, as the opinion is informed by a thorough review and analysis of the Veteran's post-service treatment records and claims file.  The examiner's opinion reflects clear and unequivocal conclusions regarding the Veteran's laboratory test results and the requirements required to establish a diagnosis of diabetes mellitus.  The reasoning adequately shows that the examiner's conclusions are supported by the relevant and material information. The opinion is factually accurate, fully articulated, and based on sound reasoning.  Thus, the opinion carries significant probative weight.

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997).  Evidence must show that the Veteran currently has a disability for which benefits are claimed.  As the evidence demonstrates no diagnosed disability of diabetes mellitus upon which to base a grant of service connection, at any time during the appeal period, there can be no valid claim for that benefit.  See Shedden, 381 F.3d at 1167; Brammer, 3 Vet. App. at 225; Rabideau, 2 Vet. App. at 143-44.

While the Veteran is competent to provide testimony or statements relating to symptoms or facts of events that they have observed and are within the realm of their personal knowledge, he is not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  When considering whether lay evidence is competent, the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent on the issues of diagnosis and medical causation.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  In this case, the record does not show, nor does the Veteran contend, that he had specialized education, training, or experience that would qualify him to render a medical diagnosis related to diabetes mellitus.  The issues in this case are outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer). 

The Board acknowledges the Veteran's contentions during his Board hearing that one or more treating physicians told him that he was pre-diabetic and/or diabetic and advised him to alter his diet.  Although the Board recognizes that the Veteran is competent to report a contemporaneous medical diagnosis, Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), the Board finds that his competence to relate a complex rationale as to the etiology of a current diabetes mellitus disability is less certain.  As the Court has previously noted, "the connection between what a physician said and the layman's account of what he purportedly said, filtered as it was through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute 'medical' evidence."  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  As such, the Board finds the Veteran's representations in this regard to be of extremely limited probative value and significantly outweighed by the opinions expressed in the above compensation examination medical opinion.

In sum, the Board finds that the preponderance of the evidence is against the claim for service connection for diabetes mellitus, type II, as the evidence does not demonstrate that the Veteran has a diagnosis of diabetes mellitus, type II.  Because the preponderance of the evidence is against the Veteran's appeal, the benefit of the doubt doctrine is not applicable.  See 38 U.S.C. § 5107; 38 C.F.R. § 3.102 (2017).

PTSD

The Veteran contends that a higher rating is warranted for his PTSD.  The Veteran is currently rated at 30 percent disabling under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2017).

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities. 38 C.F.R. Part 4 (2017).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C. § 1155 (2012); 38 C.F.R. § 4.1 (2017).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2017).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2017). 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2017).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In deciding the Veteran's increased rating claim on appeal, the Board has considered the relevant temporal period from July 6, 2008, or one year prior to the Veteran's increased rating claim.

Under 38 C.F.R. § 4.130, DC 9411, a 30 percent disability rating is warranted when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

Finally, a 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118. 

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work). See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995). 

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.

Turning to the relevant evidence of record from July 6, 2008, VA treatment records reveal the Veteran was prescribed sertraline HCL for his PTSD, which he reported had no side effects and kept his moods even.  The Veteran reported having other Vietnam friends that he talked to regularly.  See August 2008 and April 2009 VA treatment records.  In May 2009, his medication dose was doubled and the Veteran reported a decrease in emotional outbursts, which he thought was due to the increase in medication and his avoidance of triggers.  The Veteran's clinician noted that the Veteran was coping well with his PTSD symptoms and there was no longer any depression.  The Veteran presented with an appropriate affect, euthymic mood, coherent speech with normal rate and volume, organized thought process, no suicidal or homicidal thoughts, alert and oriented, memory intact, and fair concentration, attention span, insight and judgment, and he was assigned a GAF score of 60.  See November 2009 VA treatment records.

The Veteran was afforded a VA PTSD examination in November 2009.  Upon examination, the Veteran appeared orientated to time and place and able to maintain minimal personal hygiene.  The Veteran had no impairment of thought processes or communications; delusions or hallucinations; inappropriate behavior; suicidal or homicidal thoughts; memory loss or impairment; obsessive or ritualistic behavior; panic attacks; impaired impulse control; or irrelevant, illogical, or obscure speech patterns.  The Veteran reported taking continuous medication for his PTSD, and having nightmares, mood swings, sleep difficulties, anxiousness, dysphoria, and poor frustration tolerance.  The examiner noted moderate depressed mood a few times per week that had a moderate effect on social functioning; anxiety a few times a week that could become intense depending on the situation, such as having to travel to unfamiliar areas, which had no appreciable impact on social functioning; and moderate sleep impairment several times a week, including falling and remaining asleep.  The VA examiner diagnosed PTSD, with a current GAF score of 61.  The examiner found that the Veteran's PTSD signs and symptoms were moderate in severity and impact on his function, but not severe enough to interfere with occupational and social functioning.  Furthermore, the Veteran appeared to be responding well to treatment. 

In February 2010, the Veteran reported being upset that his increased rating claim had been denied, and that he was having frequent nightmares due to forgetting to refill his medicine.  The Veteran presented with an appropriate affect, euthymic mood, coherent speech with normal rate and volume, organized thought process, no suicidal or homicidal thoughts, alert and oriented, memory intact, and fair concentration, attention span, insight and judgment.  The Veteran's clinician assigned a GAF score of 60.  In August 2010, the Veteran reported that overall he felt good.  See VA treatment records. 

In May 2011, the Veteran reported that he kept himself busy by working around the house and taking care of his dogs.  He reported that he took his sertraline on and off, but that it was last refilled in September 2010.  He noted that it helped him relax and face groups of people, and that it helped him sleep without nightmares.  

At his July 2011 hearing, the Veteran stated that he tended to downplay his PTSD symptoms; thus, the Veteran's spouse also testified as to the Veteran's symptoms.  The Veteran's spouse testified that the Veteran avoided crowds and travel, and would often wake up startled.  She reported that although not suicidal, the Veteran thought that he would not live much longer and would become depressed when he thought of the death of his friends in Vietnam.

June 2012 depression and PTSD screens were negative, and treatment records reflect the Veteran last sought mental health treatment in July 2012, when he denied having ups and downs.  His clinician assigned him a GAF score of 65 at the time. See VA treatment records.  In April 2014, he reported to his physician that his PTSD had been stirred up after being honored for his military service, but that he had started to calm down and that he was not seeing his mental health clinician.  Treatment records reflect that his sertraline prescription was last active in August 2014, and May 2015 depression and PTSD screens were negative. 

The Veteran was afforded a VA PTSD examination in October 2016.  Upon examination, the Veteran reported that he had been married for 44 years, and described the relationship with his wife as fine.  He reported that he had a very good relationship with his children and grandchildren.  He reported that he had not sought psychiatric treatment for a number of years and had stopped taking his medication several years ago.  The Veteran reported anxiety and difficulty sleeping, with nightmares several times over a period of a couple of weeks, but denied suicidal or homicidal ideations, hallucinatory experiences, and panic attacks.  The Veteran was able to freely recall 1 of 3 words presented after a brief delay and he was able to recall the final 2 words after being provided with simple verbal prompts.  He was able to recall 6 digits forward and 3 digits backward, to complete a serial 3 subtraction task with no errors to 7 places, to spell the word "world" forwards and backwards, and to complete a simple 2 digit addition task correctly; however, on the 2 digit subtraction task, he was incorrect.  His responses to proverbs were fair.  The examiner found the Veteran's symptoms mild on the clinical scales, but that he was cynical and may feel hostility towards and alienation from others.  He presented with mild depressive symptoms and was likely to report anxiety, to be pessimistic, and socially introverted.  The examiner noted the Veteran's treatment and GAF score history, and explained that PTSD is not a static condition, but that the symptoms can wax and wane over time.  The examiner further explained that the GAF rating system was subjective, but that based on the examination, the examiner would assign the Veteran a GAF score of 71 to 80, which was appropriate if PTSD symptoms were present, transient, and expectable reactions to psychosocial stressors, with no more than slight impairment in social, occupational, or school functioning.  The examiner noted that the Veteran's PTSD symptoms appeared to occur in waves, particularly when triggered by a conversation or something on television.  The examiner further noted that the Veteran had a small circle of friends, and maintained positive activities and interpersonal relationships, including with his wife and children.  The examiner significantly noted that the Veteran's functioning overall appeared to be doing well despite his lack of any mental health treatment.  

Based on the evidence above, the Board finds that the Veteran's PTSD disability picture from July 2008 forward is most closely approximated by a 30 percent rating.  His PTSD has resulted in mild to moderate symptoms, with depressed mood, anxiety, and chronic sleep impairment.  While the Veteran reports difficulty in establishing and maintaining effective work and social relationships, mainly in that he has few friends, there have not been indications of even more severe impairments such as flattened affect, panic attacks more than once per week, impairment of short and long term memory, impaired judgment, abstract thinking, or disturbances in motivation or mood. The preponderance of the evidence thus is against a rating higher than 30 percent for any period.

Additionally, the Veteran's assigned GAF scores during the rating period ranged from 60 and higher.  While a GAF score of 60 is indicative of moderate symptoms, such as having few friends, the Veteran's scores of 61 and higher are indicative of mild symptoms.  The Board notes the Veteran reported depressed mood and difficulty sleeping, and that he had difficulty in social and occupational functioning.  However, the evidence also reflects that the Veteran appeared to be functioning well, and reported having meaningful relationships with his wife, children, grandchildren, and at least one close friend, all are which are more closely approximated by the mild symptoms described by GAF scores ranging from 61 to 70.  See Carpenter, 8 Vet. App. at 242-44.  The Board is mindful that the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  However, the Veteran appealed the January 2010 rating decision when the DSM-IV was in effect.  Accordingly, the Board has considered the Veteran's GAF scores during the period on appeal as one probative factor indicative of predominantly mild to moderate symptoms which are consistent with the assigned 30 percent disability rating for Veteran's PTSD for the time period on appeal.

The Board acknowledges that the Veteran and his spouse are competent to report symptoms of the Veteran's psychiatric disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465 (1994).  There is no basis to question the credibility of their statements.  However, the Veteran and his spouse are not competent to identify a specific level of impairment of a psychiatric disability according to the appropriate diagnostic code.  Competent evidence concerning the nature and extent of his service-connected psychiatric disability has been provided by medical professionals who have examined and treated him.  The medical findings directly address the criteria under which the disability is evaluated.  The Board finds these records to be competent and probative evidence of record, and therefore are accorded greater weight than the subjective reports of the Veteran and his spouse concerning his increased symptomatology.  Cartwright v. Derwinski, 2 Vet. App. 24 (1991).  Furthermore, the opinions and observations of the Veteran and his spouse alone cannot meet the burden imposed by the rating criteria under 38 C.F.R. § 4.130 with respect to determining the severity of his service-connected PTSD.

In conclusion, the Board finds that the manifestations of the Veteran's PTSD symptoms are most closely approximated by the assigned 30 percent disability rating.  Importantly, he has not shown occupational and social impairment with reduced reliability and productivity; nor are his PTSD symptoms of similar severity, frequency, and duration in order to warrant an increased 50 percent or higher disability rating throughout the rating period.  See Vazquez-Claudio, supra. 

Thus, the Board finds that an increased disability rating in excess of 30 percent for the Veteran's PTSD is not warranted.  The preponderance of evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must therefore be denied.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. §§ 3.102, 4.3 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an increased disability rating in excess of 30 percent for PTSD is denied.


REMAND

Heart disability

The Veteran contends that service connection is warranted for a heart disability, to include a heart murmur, hypertension, and ischemic heart disease, to include as due to herbicide agent exposure.  Specifically, the Veteran states that he has been diagnosed with a heart murmur and has had elevated blood pressure readings.  

Post-service treatment records reflect that in July 2008, the Veteran's blood pressure was recorded as 122/64 and his problem list included a heart murmur.  In August 2008, a carotid ultrasound was negative, with no hemodynamically significant stenosis present.  See VA treatment records. 

In November 2008, the Veteran was assessed with elevated blood pressure.  He was advised to reduce his caffeine intake, limit his salt intake, and to increase exercise and lose weight.  A home blood pressure monitor was also ordered for the Veteran.  See November 2008 VA primary care note.  

In August 2011, the Veteran was noted to have a history of a heart murmur, but no current problems or history of chest pain or shortness of breath.  Since then, treatment records have been silent for evidence of a murmur.  

The Veteran was afforded VA examinations for hypertension and a heart disability in October 2016.  After examining the Veteran and reviewing the Veteran's claims file, including medical records, the examiner concluded that the Veteran did not have hypertension or a heart condition.  

In February 2017, the Veteran underwent an EKG which revealed a normal sinus rhythm with a short P-R interval, occasional PACs, and non-specific T-wave flattening, but normal axis and no pathogenic Q-waves or ST changes.  It was noted that no further workup was necessary as the Veteran was asymptomatic. 

Despite the Veteran being reported as asymptomatic, it is unclear whether the February 2017 EKG findings of a short P-R interval, occasional PACs, and non-specific T-wave flattening reflect a heart murmur, a heart condition including ischemic heart disease, or hypertension, to include as due to herbicide agent exposure.

Therefore, the Board finds that a remand is warranted for a new VA medical opinion as to whether the Veteran has a heart condition, in light of the February 2017 EKG findings. 

The record reflects that the Veteran continues to seek treatment from the VA.  Therefore, on remand, any outstanding, pertinent VA treatment records should be obtained.  The most recent VA treatment records on file are dated in August 2017. 

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the Veteran's electronic claims file any VA treatment records dated since August 2017 and any private treatment records identified by the Veteran.

2.  Then, return the Veteran's claims file to the October 2016 VA examiner for an addendum opinion as to whether the Veteran has a current heart disability, to include a murmur, hypertension, or ischemic heart disease.  If the examiner is unavailable, the claims file must be provided to an examiner who is qualified to give an opinion, so that a new opinion may be provided.  A new examination is only required if deemed necessary by the examiner.  The record and a copy of this remand must be made available to the examiner for review, and the examiner must specifically acknowledge receipt and review of these materials in any reports generated.

If a new examination is conducted, the examiner must take a detailed history from the Veteran.  If there is any clinical or medical basis for corroborating or discounting the reliability of the history provided by the Veteran, the examiner must so state, with complete explanation in support of such a finding.

The examiner must provide an opinion as to:

(a)  Identify any current heart disability, to include a heart murmur, hypertension, or ischemic heart disease.  

(b)  If the Veteran has a diagnosed heart disability, to include, but not limited to, a heart murmur, hypertension, or ischemic heart disease, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that the disability began during service or is caused by active service; or, began within one year of discharge after service. 

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions, based on his or her clinical experience, medical expertise, and established medical principles.  If the examiner is unable to provide the requested opinions without resorting to speculation, the reasons for the inability to provide the necessary opinion should be provided.  Any missing evidence that would enable the examiner to provide the opinion should be identified.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the causal relationship.  Less likely weighs against the claim.

3.  After completing the above, and any other development as may be indicated, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).



Department of Veterans Affairs


